Citation Nr: 9916644	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  92-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right thigh with damage to Muscle Group 
XIV, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right leg with damage to Muscle Group 
XI, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from October 
1943 to November 1945, and service in the regular Philippine 
Army from November to December 1945.  This matter comes to 
the Board of Veterans' Appeals (Board) from a February 1991 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines.

The record indicates that the RO was unable to locate the 
veteran's original claims folder, and a rebuilt claims folder 
has been furnished to the Board for appellate purposes.

In November 1992, the Board remanded this case so that 
additional medical records pertaining to treatment of the 
veteran's wartime injuries could be obtained and so that a VA 
orthopedic examination of the appellant could be scheduled.  
VA orthopedic and neurological examinations of the appellant 
were performed in March 1994.  Subsequently in January 1995, 
the RO issued a Supplemental Statement of the Case, which 
continued to deny the appellant's claims for an increase.  
The reconstructed claims folder was forwarded to the Board.  
In April 1995, the Board issued a decision which denied both 
issues on appeal.  The appellant appealed to the United 
States of Appeals for Veterans Claims (Court).

In a March 1996 order, the Court granted a joint motion for 
remand, vacating the Board's April 1995 decision and 
remanding the case to the Board for additional proceedings.  
In December 1996, the Board remanded the case to the RO for 
further development.  

After VA orthopedic and neurological examinations of the 
appellant were performed in May 1997, the RO issued a 
Supplemental Statement of the Case in July 1997, which 
continued to deny the appellant's claims for an increase.  
The  claims folder was forwarded to the Board, which in March 
1998 remanded the case for further development to include VA 
examinations.  After VA examinations for joints, muscles, 
nerves and scars were completed in August 1998, the RO issued 
a Supplemental Statement of the Case in December 1998 which 
continued to deny the appellant's claims.  The claims file 
has now been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the right thigh with 
damage to Muscle Group XIV, are not manifested by more than 
moderate muscle damage.

2.  Residuals of a gunshot wound to the right leg with damage 
to Muscle Group XI, are not manifested by more than moderate 
muscle damage.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right thigh with 
damage to Muscle Group XIV, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 U.S.C.A. §§ 4.40, 4.56, 4.73, 
Diagnostic Code 5314 (1996, 1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right leg with damage 
to Muscle Group XI, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 U.S.C.A. §§ 4.40, 4.56, 4.73, Diagnostic 
Code 5311 (1996, 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in February 1945 the 
veteran was treated for gunshot wounds to the anterior 
surface of the right thigh and the lateral surface of the 
right leg.  There were no fractures or nerve injury.  The 
wounds were debrided, irrigated, and dressed with gauze and 
sulfa crystals.  The veteran was evacuated to a field 
hospital.  A field hospital record entered diagnoses of, 1) 
gunshot wound, .25 caliber, perforating, thigh, right, middle 
third anterior aspect crossing through subcutaneous tissue, 
entrance and exit 2 1/2 inches apart; and 2) gunshot wound, 
.25 caliber, perforating, leg, right, mid-third, lateral 
aspect, entrance and exit 1.5 inches apart.  Debridement with 
local procaine anesthesia was performed.  The veteran was 
returned to duty later in February 1945.

A December 1992 affidavit from Dr. Ponciano N. Lloren, the 
veteran's private physician, indicated that he had treated 
the veteran on numerous occasions; that his private treatment 
log book, to include the veteran's medical records, had been 
lost during a July 1990 earthquake; that he remembered that 
the veteran had complained of severe recurrent pain due to 
residuals of gunshot wounds of the right thigh and leg to 
include right hip, knee and ankle pain, with numbness for 
many years; that his diagnosis was residuals of gunshot 
wounds with damage to Muscle Groups (MG) XI and XIV, 
productive of severe pain and numbness of the right lower 
extremity with severe anesthesia and limitation of motion of 
the right hip, knee and leg; and that the gunshot wound 
residuals caused the veteran to be disqualified for renewal 
of his professional drivers license.  

The report of VA orthopedic examination in March 1994 noted 
that the veteran reported having swelling of the right knee 
with pus discharge for several years following the gunshot 
wounds.  He reported that he was treated by a private 
physician and given medications.  The veteran complained of 
worsening pain of the right thigh and leg.  The report noted 
that on examination, there was a superficial scar of the 
anterior right thigh, and a scar of the lateral aspect of the 
right leg.  There was no evidence of keloid formation, 
adherence, herniation, inflammation, swelling, depression, 
ulceration, tenderness or pain on objective demonstration.  
There was full range of motion of both lower extremities.  
Tissue loss comparison revealed atrophy of the right leg 
which was 30 cm. in circumference, compared to the left leg 
which was 31 cm. in circumference.  The right thigh was equal 
to the left thigh even at the site of the gunshot wound on 
the anterior right thigh.  The gunshot wound penetrated the 
right leg, but the scar was healed.  There was no nerve 
involvement, bony involvement, or muscular deficit.  There 
was a grazing scar over the anterior aspect of the right 
thigh.  There was no evidence of adhesions, or damage to 
tendons, bones, joints or nerves related to the gunshot 
wounds.  Strength was deemed as good bilaterally, for both 
upper and lower extremities.  The veteran reported that he 
had hypothesia over the lateral aspect of the right leg.  
There was no evidence of muscle herniation.  The diagnoses 
included gunshot wounds of the right thigh and leg.

The report of VA neurological examination in March 1994 noted 
that the veteran was fairly nourished and developed.  
Extremities were normal.  The veteran used a cane on the 
right.  He could walk alone slowly.  Associated movements 
were present.  There was no gross motor weakness, or atrophy.  
There was no sensory deficit.  The summary of objective 
findings showed no cerebral or cranial nerve deficit; and 
noted that motor and sensory were intact, deep tendon 
reflexes were briskly symmetrical, and that there were no 
pathological reflexes.

On VA electromyographic and physical examination in March 
1994, the veteran complained of chronic low back pain 
radiating to both legs associated with numbness.  No history 
of recent trauma was reported.  On physical examination, the 
veteran was ambulatory with kyphosis.  His gait was slow.  
Muscle strength was 5/5 
for both of the lower extremities.  There were no sensory 
deficits, reflexes were brisk and equal, and there were no 
long tract signs.  Needle examination showed chronic 
bilateral L5 radiculopathy, and lumbar stenosis and carpal 
tunnel syndrome
were to be considered.  Nerve conduction studies were also 
performed.

In a March 1995 statement from Dr. Lloren, he indicated that 
he had treated the veteran on numerous occasions over many 
years for complaints of recurrent severe pain with swelling 
over an old injury of the right thigh and right leg, with 
recurrent pain of the right hip and joints of the right leg.  
The veteran was noted to use a cane.  Examination revealed 
swelling and smelling discharge over the affected areas.  Dr. 
Lloren indicated that the gunshot wound to the right thigh 
with MG XIX involvement showed a moderately severe impairment 
of the mesial right thigh group, MG XIV, and severe gunshot 
wound residuals to the right leg with swelling and smelling 
discharge to MG XI with severe pain in the joints of the 
right lower extremity.  Range of motion study revealed right 
hip and thigh in flexion at an angle between 20 and 40 
degrees, and with slight adduction or abduction.  The 
statement noted that the right thigh flexion was to 20 
degrees, and abduction was lost beyond 10 degrees.  The right 
leg showed flexion limited to 30 degrees and extension 
limited to 15 degrees.  The diagnoses were (1) residual of 
gunshot wound to the right thigh with injury to MG XIV with 
severe impairment of the mesial right thigh group with 
limitation of right hip flexion and extension; and (2) 
residual of a right leg gunshot wound with MG XI injury, with 
limitation of right knee and leg flexion and extension.  Dr. 
Lloren indicated that the veteran's service-connected 
disabilities precluded his performance of professional 
activities.    

The veteran underwent a VA examination in May 1997.  The 
report noted no muscle atrophy, and that the gunshot wound 
injury had penetrated the right thigh at MG XIV, and at the 
MG XI of the right leg.  The wound scars included one entry 
wound scar at the mid-thigh measuring 2 centimeters (cm.), 
one exit wound scar at the mid-thigh measuring 2 cm., and one 
scar on the right leg measuring 1.5 cm.  There were no 
adhesions and there was no tendon damage.  The examiner 
judged that these were superficial wounds with no damage or 
involvement of bones, joints or nerves.  Muscle strength was 
noted to be good and grade 4.  The veteran claimed he had 
pain at his right thigh and leg.  There was no evidence of 
muscle herniation.  The diagnoses were right thigh gunshot 
wound, MG XIV; and right leg gunshot wound.    

The May 1997 report of VA examination of the joints noted 
that there was no swelling, deformity, or other impairment of 
the right knee.  The range of motion was noted to include 
flexion from 0 to 130 for both the right hip and right knee.  
Internal and external rotation of the right hip was from 0 to 
30 degrees.  Abduction and adduction of the right hip were 
from 0 to 30, and from 0 to 10 degrees, respectively.  The 
diagnoses were gunshot wound of the right thigh, MG XIV, 
degenerative arthritis; and gunshot wound of the right leg MG 
XI. 

The May 1997 report of VA examination of the peripheral 
nerves noted complaints of pain in the right thigh.  On 
examination of the lower extremities, the report noted no 
focal weakness or atrophy.  Deep tendon reflexes were active 
and equal; and that the veteran limped on the right but was 
stable.  No neurologic deficit was diagnosed.

Associated May 1997 radiology reports contain impressions of 
degenerative arthritis in the hip joints; negative for 
fracture of the right lower leg; and negative for traumatic 
residuals in the right thigh.  There was no evidence of a 
retained metallic foreign body.

The veteran underwent multiple VA examinations in August 
1998.  The joints examination noted that the veteran 
ambulated with a cane.  There were no evidence of dislocation 
or recurrent subluxation, and no inflammatory arthritis.  The 
veteran's usual occupation and daily activities were affected 
by symptoms caused by old age and degenerative 
osteoarthritis.  Hip flexion was from 0 to 130 degrees, 
extension was to 0 degrees, external and internal rotations 
were each from 0 to 30 degrees, abduction was from 0 to 30 
degrees, and adduction was from 0 to 10 degrees.  Knee motion 
was from 0 to 130 degrees.  There was no instability.  The 
examiner noted that there had been no increase in disability 
compared to May 1997 findings.  The diagnosis was residuals 
of gunshot wound to the right thigh/leg.  

An August 1998 VA muscles examination indicated that there 
were no associated injuries affecting bony structures, nerves 
or vascular structures, and that no treatment was required.  
There were no present symptoms of muscle pain, activity 
limited by fatigue, or inability to move a joint through a 
portion of its range of motion.  The report indicated that 
the appellant's symptoms did not interfere with activities of 
daily living.  There were no adhesions, and no tendon, bone, 
joint, or nerve damage.  Muscle strength was grade 4/5, 
secondary to old age.  No muscle herniation was found.  The 
diagnosis was residuals of gunshot wound of the right 
leg/thigh.

An August 1998 VA peripheral nerve examination noted that the 
veteran complained of pain on the right knee and leg bones, 
and pain in the "nerves" of the right thigh and leg.  The 
veteran also reported that he felt dizzy when he stood up, 
and he complained of low back pain.  He reported that he 
could not walk long distances because his back would start to 
ache.  The report noted that the veteran came into the clinic 
using a cane on the right, but when asked to walk without it, 
he was able to do so but he was dragging the left leg.  On 
examination the veteran's gait was slow and stable.  Neither 
lower extremity showed incoordination, and there was no pain 
on movement of the right lower extremity.  No atrophy or 
trophic changes were shown.  There was a questionable 
decrease in sensation on the right side of the body.  Deep 
tendon reflexes were 2 plus in both lower extremities, and no 
weakness was noted.  The examiner opined that the right lower 
extremity was still functional; and noted that there was no 
atrophy, gross inequality of motor strength between both 
legs, or incoordination to point to a nerve involvement due 
to the gunshot wound.  The report noted that fatigability was 
generalized and not localized to the right lower extremity.  
Pain was present on the knee and leg bone on the right.  The 
examiner noted that this suggested a joint problem, not a 
neural one.  The examiner opined that since he did not think 
that there was a neural and functional impairment due to the 
residuals of the veteran's gunshot wounds, that the veteran's 
employability was not affected by the gunshot wound 
disabilities, but by other factors (age).  No diagnosis was 
made pertaining to the lower right extremity.  

Examination of the veteran's scars in August 1998 revealed 
that the scars were asymptomatic.  There was no tenderness, 
adherence, ulceration or breakdown of skin, or elevation or 
depression of scar tissue.  The texture was flat and not 
hypertrophic.  The report noted that there was a superficial 
injury to MG XIV and XI, and no bone, neurologic or vascular 
involvement.  The examination noted that there was no 
inflammation, edema, or keloid formation, and there was no 
contraction, disfigurement or limitation of function due to 
the scar.  The diagnoses were right thigh gunshot wound 
residuals, Muscle Group XIV; and right leg gunshot wound 
residuals, Muscle Group XI. 

The report of an August 1998 VA examination of the spine 
noted complaints of weakness, fatigability but no difference 
from the other extremity.  The veteran reportedly needed a 
cane for ambulation due to his gunshot wound of the right 
thigh and leg.  This report contains examination findings 
referable to the veteran's back, and a diagnosis of residuals 
of gunshot wound to the right thigh and leg.    

II.  Analysis

Initially, the Board notes that the veteran has presented 
claims that are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claim that are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco.

In determining whether the veteran is entitled to increased 
evaluations for residuals of a gunshot wound to the right 
thigh with damage to Muscle Group XIV, and for residuals of a 
gunshot wound to the right leg with damage to Muscle Group 
XI, the Board must consider all potentially applicable 
regulations.  Moreover, where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the Board notes that the criteria 
for rating muscle injuries was revised effective July 3, 
1997, and that the RO has evaluated the veteran's claims 
under both the old and new regulations.

The criteria for rating muscle injuries prior to July 3, 1997 
provided that a moderate muscle disability was characterized 
by through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability included hospitalization and consistent complaint 
from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings included linear or relatively small entrance and (if 
present) exit scars which indicated a short track of missile 
through muscle tissue, signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

A moderately severe muscle disability was presented by 
evidence of a through-and-through or deep penetrating wound 
by a high velocity missile of small size, or a large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, and intermuscular 
cicatrization.  History and complaint included a record of 
hospitalization for a prolonged period for treatment of a 
wound of severe grade, and a record of consistent complaint 
of cardinal symptoms of muscle wounds, including evidence of 
inability to keep up with work requirements. Objective 
findings of a moderately severe muscle wound were relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of a moderate loss of deep 
fascia, muscle substance, or normal firm resistance compared 
with the sound side.  Tests of strength and endurance of 
muscle groups involved (compared with the sound side) gave 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c).

The revised criteria effective July 3, 1997, provide that, 
for VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately-
severe or severe.

Under the revised criteria, a moderate disability of muscles 
encompasses a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
and residuals of debridement, or prolonged infection; a 
history of evidence of in-service treatment for the wound, 
and a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability encompasses through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; a history showing hospitalization for 
a prolonged period for treatment of a wound, a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include entrance 
and (if present) exit scars indicating a track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and tests 
of strength and endurance compared with the sound side which 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

Muscle group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf.  The function of muscle 
group XI is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Under both the old and the new regulations a 
moderate disability warrants a 10 percent evaluation, and a 
moderately severe disability warrants a 20 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Muscle group XIV is the anterior thigh group.  The function 
of the group is extension of the knee; simultaneous flexion 
of the knee and hip; tension of fascia lata and iliotibial 
(Maissat's) band, acting with Muscle Group XVII in postural 
support of body; acting with hamstrings in synchronizing the 
hip and knee.  Under both the old and the new regulations a 
moderate disability warrants a 10 percent evaluation, and a 
moderately severe disability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The clinical history indicates that a single bullet 
perforated the middle third of the anterior aspect of the 
right thigh, crossing through subcutaneous tissue exiting 2.5 
inches away.  The gunshot wound residuals resulted from a 
bullet perforating the right leg at the mid-third lateral 
aspect, with the entrance and exit wounds 1.5 inches apart.  
These wounds were debrided and there is no indication of any 
fractures, nerve injury or infection at that time.  The 
veteran returned to duty about three weeks later.  

Today, cited clinical findings show that the right thigh and 
leg disabilities include a 2 cm. entry wound scar and a 2 cm. 
exit wound scar, both at the transverse anterior mid-thigh, 
and about 2.5 inches apart.  The scars are flat, and 
asymptomatic.  There are no findings of inflammation, edema, 
keloid formation, tenderness, adherence, ulceration or 
breakdown of skin, or elevation or depression of the flat, 
nonhypertrophic scar tissue.  There is no disfigurement or 
limitation of function due to the scars, and while muscle 
strength is only 4/5 the diminution has specifically been 
associated with the appellant's age, not his service 
connected wounds.  There is only superficial damage to MG XIV 
and XI.  There are no adhesions, and there is no evidence of 
muscle herniation or atrophy of either the right thigh or leg 
muscles.  There is no tendon, bone, joint or nerve damage.  
Clearly these findings contemplate no more than the assigned 
10 percent ratings for moderate disabilities.  

While the veteran reports right lower extremity pain, 
particularly in his hip, on examination no objective 
indications of pain were noted on motion.  In this respect, 
the Board recognizes that the impact of pain must be 
considered in light of 38 C.F.R. § 4.40, 4.45, and 4.59, 
however, fatigue pain is specifically contemplated in the 
ratings assigned under 38 C.F.R. § 4.56.  Finally, recent 
examinations have found noted that the veteran's 
employability is not affected by his gunshot wound 
disabilities.  Therefore, the Board finds that residuals of a 
gunshot wound to the right thigh, with damage to Muscle Group 
XIV, and that the residuals of a gunshot wound to the right 
leg, with damage to Muscle Group XI, are each productive of 
no more than a moderate muscle injury disability.  38 C.F.R. 
§ 4.56(d)(2), 4.73, Diagnostic Codes 5311 and 5314.  Hence, 
increased evaluations are not in order under either the old 
or the new criteria.

In reaching these decisions the Board considered whether 
separate evaluations are warranted for tender or painful 
scars.  In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
the Court held that a veteran was entitled to a separate 
rating for scars if none of the symptomatology was 
duplicative of or overlapping with the symptomatology of 
another condition.  However, a 10 percent evaluation for 
moderate muscle disability specifically contemplates 
objective findings of entrance and exit scars as a residual 
of a gunshot wound which caused the muscle injury.  The 
criteria for slight or insignificant disability of muscles 
contemplates a minimum scar; the criteria for moderate muscle 
disability contemplates relatively small entrance and exit 
scars as the result of a gunshot wound.  38 C.F.R. § 4.56.  
To provide a separate rating for a condition already 
contemplated by a specific diagnostic code under which the 
veteran is rated, Diagnostic Codes 5314 and 5311, would 
constitute rating the "same disability" or the "same 
manifestation" in violation of the rule against pyramiding. 
38 C.F.R. § 4.14 (1998).  

In reaching these decisions the Board considered the 
examination report of Dr. Lloren, however, the examinations 
conducted by the VA are found to be of greater probative 
value because they were conducted by examiners who had access 
to the veteran's claims file, and the schedular criteria for 
rating gunshot wounds.  Moreover, the VA examination findings 
were internally consistent, and were duplicated on repeat 
examination.  Finally, the vast differences between the 
internally consistent VA examinations and the examination 
conducted by Dr. Lloren leave this reviewer with grave 
concerns about the credibility of Dr. Lloren's report.  
Hence, Dr. Lloren's report is of de minimus probative value. 
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of a gunshot wound to 
the right thigh with damage to Muscle Group XIV, is denied.

An increased evaluation for residuals of a gunshot wound to 
the right leg with damage to Muscle Group XI, is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

